Filed 2/9/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 24







Collection Specialist International, Inc.,		Plaintiff



v.



McLaughlin Construction Co., 		Defendant and Appellee







No. 20080241







McLaughlin Construction Co.,		Plaintiff and Appellee



v.



Asplin Excavating, Inc., 

a/k/a Asplin, Inc., 		Defendant and Appellant







No. 20080242









Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Georgia Dawson, Judge.



AFFIRMED.



Per Curiam.



Kristi L. Haugen, Nilles, Ilvedson, Plambeck & Selbo, Ltd., P.O. Box 2626, Fargo, N.D. 58108-2626, for appellee; submitted on brief.



Robert G. Manly (argued), Vogel Law Firm, P.O. Box 1077, Moorhead, Minn.  56561-1077, for appellant.

Collection Specialist Int’l v. McLaughlin Const. Co.

Nos. 20080241 & 20080242



Per Curiam.

[¶1]	Asplin Excavating, Inc. appealed from a district court judgment in favor of McLaughlin Construction Co., Inc. for $3,183.72.  Asplin Excavating, Inc. argues the district court erred in finding: (1) the parties entered into an enforceable contract; (2) Asplin Excavating, Inc. did not pay McLaughlin Construction, Inc. the full contract price; and (3) McLaughlin Construction, Inc.’s claim was not barred by assent.  The district court’s findings of fact were not clearly erroneous, and we affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Dale V. Sandstrom

Bruce A. Romanick, D.J.

William F. Hodny, S.J.



[¶3]	The Honorable Bruce Romanick, D.J., and the Honorable William Hodny, S.J., sitting in place of Kapsner, J., and Crothers, J., disqualified.